Exhibit 10.9(a)




EMPLOYMENT AGREEMENT
THIS EMPLOYMENT AGREEMENT (this “Agreement”) is entered into by and between
Independent Bank Group, Inc., a Texas corporation (the “Company”), and
_________________ (“Executive”) as of the 9th day of December 2019.
WHEREAS, the Company has entered into that certain Agreement and Plan of Merger,
dated as of December 9, 2019 (the “Merger Agreement”), by and between the
Company and Texas Capital Bancshares, Inc., a Delaware corporation (“Texas
Capital”), pursuant to which Texas Capital will merge with and into the Company
(the “Merger”) so that the Company is the surviving entity in the Merger.
WHEREAS, the Company wishes to employ Executive on the terms and conditions, and
for the consideration, hereinafter set forth, and Executive desires to be
employed by the Company on such terms and conditions and for such consideration.
NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth below, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, it is hereby agreed as follows:
1.Employment Period. The Company hereby agrees to employ Executive, and
Executive hereby agrees to be employed by the Company, subject to the terms and
conditions of this Agreement, for the period commencing on the date of the
closing of the Merger (the “Effective Date”) and ending on the third (3rd)
anniversary thereof (the “Employment Period”); provided, however, that
commencing on the third (3rd) anniversary of the Effective Date, and on each
annual anniversary thereafter (such date and each annual anniversary thereof
shall be hereinafter referred to as the “Renewal Date”), unless previously
terminated, the Employment Period shall be automatically extended so as to
terminate one year from such Renewal Date, unless at least 90 days prior to the
Renewal Date the Company shall give notice to Executive that the Employment
Period shall not be so extended.
2.    Terms of Employment.
(a)    Position and Duties; Standard of Services; Location.
(i)    Position and Duties. During the Employment Period, Executive shall serve
as _______________________ of the Company and Independent Bank, with such duties
and authority as are customarily associated with such positions in public
companies. Executive shall report solely and directly to the Chief Executive
Officer of the Company and Independent Bank.
(ii)    Standard of Services. During the Employment Period, Executive agrees to
devote his full business time, energy and skill to the performance of his
duties, authorities and responsibilities to the Company and its affiliates and
to use Executive’s best efforts to perform faithfully and efficiently such
responsibilities. During the Employment Period, Executive may serve on civic,
charitable or other not-for-profit boards or committees, deliver lectures,
fulfill





--------------------------------------------------------------------------------





speaking engagements or teach at educational institutions, manage personal
investments and, subject to the prior written approval of the Board of Directors
of the Company (the “Board”) or a committee thereof, serve on boards of
for-profit entities, in each case, so long as such activities do not materially
interfere with the performance of Executive’s duties and responsibilities or
create a potential business or fiduciary conflict, and Executive complies with
applicable provisions of any codes of business conduct and ethics of the Company
and its affiliates, as in effect from time to time. For purposes of this
Agreement, the term “affiliate” means an entity controlled by, controlling or
under common control with the Company
(iii)    Location. Executive’s primary work location shall be at the Company’s
corporate headquarters in McKinney, Texas, subject to reasonable business travel
at the Company’s request.
(b)    Compensation.
(i)    Annual Base Salary. During the Employment Period, Executive shall receive
an annual base salary equal to at least $________ (as in effect from time to
time, the “Annual Base Salary”), payable in accordance with the Company’s
regular payroll practices. The Annual Base Salary shall be reviewed at least
annually by the Board or an appropriate committee thereof (the Board or such
committee, the “Committee”) for possible increase, as determined in the sole and
absolute discretion of the Committee, pursuant to the normal performance review
policies for senior executives of the Company. Once the Annual Base Salary has
been increased hereunder it shall not subsequently be decreased during the
Employment Period.
(ii)    Annual Bonus. Commencing with 2020, and for each year during the
Employment Period thereafter, Executive shall be eligible to receive an annual
cash bonus (the “Annual Bonus”), with a target opportunity equal to at least
_____% of the Annual Base Salary (as in effect from time to time, the “Target
Annual Bonus Opportunity”). The Target Annual Bonus Opportunity shall be
reviewed at least annually by the Committee for possible increase, as determined
in the sole and absolute discretion of the Committee, pursuant to the normal
performance review policies for senior executives of the Company. Once the
Target Annual Bonus Opportunity has been increased hereunder it shall not
subsequently be decreased during the Employment Period. The Annual Bonus shall
be determined by the Committee on the same basis as incentive award
determinations are made for other senior executives of the Company and shall be
paid to Executive at the same time that other senior executives of the Company
who are eligible to receive annual bonus payments receive such payments (but no
later than March 15th of the calendar year following the year with respect to
which the Annual Bonus was earned).
(iii)    Annual Long-Term Incentive Awards. During each year of the Employment
Period, Executive shall be eligible to receive long-term incentive awards of the
Company having an aggregate target grant date fair value equal to at least
_____% of the Annual Base Salary (as in effect from time to time, the “Target
Annual LTI Opportunity”), with the types of awards and amounts allocated to each
type of award, and grant dates, to be consistent with the types, amounts and
grant dates applicable to senior executives of the Company; provided,


2



--------------------------------------------------------------------------------





however, that all such awards shall contain termination vesting protections no
less favorable than those set forth in this Agreement (all such awards,
collectively, the “Annual LTI Grants”). The Target Annual LTI Opportunity shall
be reviewed at least annually by the Committee for possible increase, as
determined in the sole and absolute discretion of the Committee, pursuant to the
normal performance review policies for senior executives of the Company. Once
the Target Annual LTI Opportunity has been increased hereunder it shall not
subsequently be decreased during the Employment Period.
(iv)    Other Benefits. During the Employment Period, Executive shall be
eligible for participation in retirement, welfare and other benefit plans,
practices, policies and programs of the Company, on terms no less favorable than
those provided to similarly situated executives.
(v)    Expenses. During the Employment Period, Executive shall be entitled to
receive reimbursement for all reasonable, documented business expenses incurred
by Executive in accordance with the performance of Executive’s duties under this
Agreement, subject to the Company’s policies with respect to expense
reimbursement.
(vi)    Sign-On Equity Award. On or as soon as reasonably practicable following
the Effective Date (but in no event later than thirty (30) days following the
Effective Date), in consideration for Executive’s continued service to the
Company and compliance with the covenants set forth in Section 5, the Company
shall grant to Executive a restricted stock unit award (the “Sign-On Equity
Award”) in respect of ______ shares of common stock of the Company. The Sign-On
Equity Award shall be composed of (A) 50% time-based restricted stock units,
which shall vest in five (5) equal installments on each of the first five (5)
anniversaries of the Effective Date, subject to Executive’s continued employment
with the Company through the applicable anniversary, and, except as provided in
Sections 4(a)(ii) or 4(b), shall be forfeited upon a termination of employment
prior to such time, and (B) 50% performance-based restricted stock units, which
shall vest in full on the fifth (5th) anniversary of the Effective Date based on
the achievement of the applicable performance criteria developed by the
Committee prior to the Effective Date, subject to Executive’s continued
employment with the Company through the fifth (5th) anniversary of the Effective
Date, and, except as provided in Sections 4(a)(ii) or 4(b), shall be forfeited
upon a termination of employment prior to such time. Except as set forth above,
the Sign-On Equity Award shall otherwise have terms and conditions consistent
with the Company’s standard form of restricted stock unit award agreement.
3.    Termination of Employment.
(a)    Death or Disability. Executive’s employment shall terminate automatically
upon Executive’s death during the Employment Period. If the Company determines
in good faith that the Disability (as defined below) of Executive has occurred
during the Employment Period, it may provide Executive with written notice in
accordance with Section 7(i) of its intention to terminate Executive’s
employment. In such event, Executive’s employment with the Company shall
terminate effective on the thirtieth (30th) day after receipt of such notice by
Executive (the “Disability Effective Date”), provided that, within the thirty
(30) days after such receipt, Executive shall not have returned to full-time
performance of


3



--------------------------------------------------------------------------------





Executive’s duties. For purposes of this Agreement, “Disability” shall mean
Executive’s inability to perform his employment duties due to his permanent and
total disability as determined by a physician reasonably acceptable to the
Company.
(b)    Cause. The Company may terminate Executive’s employment during the
Employment Period either with or without Cause. For purposes of this Agreement,
“Cause” shall mean (i) Executive’s continued intentional failure or refusal to
materially abide by the terms and conditions of this Agreement or perform
substantially Executive’s assigned duties (other than as a result of total or
partial mental or physical incapacity); (ii) Executive’s engagement in willful
misconduct, including without limitation, fraud, embezzlement, theft or
dishonesty, in the course of Executive’s employment with the Company;
(iii) Executive’s conviction of, or plea of guilty or nolo contendere to a
felony or a crime (other than a felony) that involves moral turpitude or a
breach of trust or fiduciary duty owed to the Company or any of its affiliates;
(iv) a material breach of the restrictive covenants in this Agreement; or (v) a
material breach of the Company’s Code of Conduct or another policy of the
Company applicable to Executive, that does, or could reasonably be expected to,
result in material harm to the Company, including reputational harm; provided
that no act or failure to act, on the part of Executive, will be considered
“willful” or “intentional” unless it is done, or omitted to be done, by
Executive in bad faith or without reasonable belief that Executive’s action or
omission was in the best interests of the Company and its affiliates or if done
based on the direction of the Board or on advice of counsel to the Company. If
an action or omission constituting Cause is curable, Executive may be terminated
under such clauses only if Executive has not cured such action or omission
within thirty (30) days following written notice thereof from the Company.
(c)    Good Reason. Executive’s employment may be terminated by Executive with
or without Good Reason. For purposes of this Agreement, “Good Reason” shall mean
in the absence of the prior written consent of Executive:
(i)    the assignment to Executive of any duties or responsibilities
inconsistent in any material respect with Executive’s position, status, office,
title, reporting relationship, duties or responsibilities as set forth in this
Agreement;
(ii)    a reduction in the Annual Base Salary, Target Annual Bonus Opportunity
or Target Annual LTI Opportunity;
(iii)    a change by forty-five (45) miles or more in Executive’s principal work
location at the Company’s corporate headquarters in McKinney, Texas;
(iv)    the failure of the Board to appoint or re-elect Executive to any of the
positions specifically provided for in this Agreement; or
(v)    any other action or inaction that constitutes a material breach by the
Company or any of its affiliates or any of their respective successors of its
obligations to Executive under this Agreement;


4



--------------------------------------------------------------------------------





provided, however, that Executive’s termination of employment shall not be
deemed to be for Good Reason unless (A) Executive has notified the Company in
writing describing the occurrence of one (1) or more Good Reason events within
ninety (90) days after Executive first becomes aware of such occurrence (or
should have become aware of such occurrence), (B) the Company fails to cure such
Good Reason event within thirty (30) days after its receipt of such written
notice and (C) the termination of employment occurs within thirty (30) days
following such failure to cure.
(d)    Notice of Termination. Any termination of employment by the Company for
Cause, or by Executive for Good Reason, shall be communicated by Notice of
Termination to the other party hereto given in accordance with Section 7(i). For
purposes of this Agreement, the term “Notice of Termination” means a written
notice that (i) indicates the specific termination provision in this Agreement
relied upon, (ii) to the extent applicable, sets forth in reasonable detail the
facts and circumstances claimed to provide a basis for termination of
Executive’s employment under the provision so indicated, and (iii) if the Date
of Termination (as defined herein) is other than the date of receipt of such
notice, specifies the Date of Termination (which Date of Termination shall be
not more than thirty (30) days after the giving of such notice). The failure by
Executive or the Company to set forth in the Notice of Termination any fact or
circumstance that contributes to a showing of Good Reason or Cause shall not
waive any right of Executive or the Company, respectively, hereunder or preclude
Executive or the Company, respectively, from asserting such fact or circumstance
in enforcing Executive’s or the Company’s respective rights hereunder.
(e)    Date of Termination. For purposes of this Agreement, the term “Date of
Termination” means (i) if Executive’s employment is terminated by the Company
for Cause, or by Executive for Good Reason, the date of receipt of the Notice of
Termination or such later date specified in the Notice of Termination, as the
case may be, (ii) if Executive’s employment is terminated by the Company other
than for Cause or Disability, the date on which the Company notifies Executive
of such termination, (iii) if Executive resigns without Good Reason, the date on
which Executive notifies the Company of such termination, or (iv) if Executive’s
employment is terminated by reason of death or Disability, the date of
Executive’s death or the Disability Effective Date, as the case may be.
Notwithstanding the foregoing, in no event shall the Date of Termination occur
until Executive experiences a “separation from service” within the meaning of
Section 409A of the Internal Revenue Code of 1986, as amended, and the date on
which such separation from service takes place shall be the “Date of
Termination.”
4.    Obligations of the Company upon Termination.
(a)    By the Company other than for Cause; by Executive for Good Reason. If,
during the Employment Period, the Company shall terminate Executive’s employment
other than for Cause or Executive shall terminate employment for Good Reason:
(i)    The Company shall pay to Executive the following amounts in a lump sum in
cash within thirty (30) days after the Date of Termination: (A) Executive’s
Annual Base Salary through the Date of Termination to the extent not theretofore
paid, (B) any unpaid Annual Bonus from any prior completed calendar year,
(C) Executive’s business expenses that are


5



--------------------------------------------------------------------------------





reimbursable pursuant to Section 2(b)(vi) but have not been reimbursed by the
Company as of the Date of Termination; and (D) any accrued vacation pay to the
extent not theretofore paid (the sum of the amounts described in the foregoing
subclauses (A), (B), (C) and (D), the “Accrued Obligations”);
(ii)    Subject to Section 4(d) and Executive’s compliance with Section 5 (it
being agreed that in the event that Executive does not comply with Section 5,
Executive shall return any payments previously made pursuant to this
Section 4(a)(ii)), Executive shall be entitled to:
(A)    a prorated portion of Executive’s target Annual Bonus for the calendar
year during which the Date of Termination occurs, prorated based on the number
of days Executive is employed with the Company in such year divided by the total
number of days in such year, which amount shall be paid not more than sixty (60)
days after the Date of Termination (the “Prorated Annual Incentive”);
(B)    a cash payment equal to the product of (I) the Severance Multiple (as
defined below) multiplied by (II) the sum of (x) the Annual Base Salary and (y)
the greater of (i) the Target Annual Bonus Opportunity and (ii) the average
Annual Bonus actually paid to Executive (before any tax withholding) during the
three (3) completed years prior to the Date of Termination, which amount shall
be paid not more than sixty (60) days after the Date of Termination;
(C)    effective as of the Date of Termination, (I) accelerated vesting in full
of any unvested time-vesting long-term incentive awards (other than the Sign-On
Equity Award), (II) any performance-vesting long-term incentive awards for which
the performance period is complete shall vest in full and any such awards for
which the performance period is not complete shall be earned as provided in the
applicable award agreement and vest in full, and (III) any vested stock options
or stock appreciation rights shall remain exercisable for the full remaining
term (collectively, the “LTI Benefit”);
(D)    any portion of the Sign-On Equity Award that is unvested as of the Date
of Termination shall continue to vest on the regularly scheduled vesting dates
subject to Executive’s continued compliance with Section 5;  
(E)    continued participation in the Independent Bank Survivor Benefit Plan
through age 65;
(F)    a cash payment equal to eighteen (18) months of COBRA premiums for the
health care coverage that Executive had in place for him and his dependents, as
applicable, on the Date of Termination, which amount shall be paid not more than
sixty (60) days after the Date of Termination;
(iii)    To the extent not theretofore paid or provided, the Company shall
timely pay or provide to Executive any other amounts or benefits required to be
paid or provided or


6



--------------------------------------------------------------------------------





which Executive is eligible to receive under any plan, program, policy or
practice or contract or agreement of the Company and its affiliates through the
Date of Termination (such other amounts and benefits shall be hereinafter
referred to as the “Other Benefits”), such Other Benefits to be paid or provided
subject to and in accordance with the applicable terms of any such arrangements.
(iv)    For purposes of this Section 4, the term “Severance Multiple” shall mean
(A) except if the Date of Termination is within two (2) years following a Change
in Control (as defined in the Company’s 2013 Equity Incentive Plan) that occurs
after the Effective Date, one (1), and (B) if the Date of Termination is within
two (2) years following a Change in Control that occurs after the Effective
Date, two (2).
(b)    Due to Death or Disability. If, during the Employment Period, Executive’s
employment shall terminate due to his death or Disability, subject in the case
of Sections 4(b)(ii) and 4(b)(iii) to Section 4(d) and in the event of
Executive’s Disability, Executive’s compliance with Section 5 (it being agreed
that in the event that Executive does not comply with Section 5, Executive shall
return any payments previously made pursuant to Sections 4(b)(ii) and
4(b)(iii)), the Company shall pay to Executive or his estate, on the schedule
contemplated by Section 4(a), the Accrued Obligations, the Prorated Annual
Incentive, the LTI Benefit, and the Other Benefits. In addition, (i) upon a
termination due to Disability, the unvested portion of the Sign-On Equity Award
shall vest on the regularly scheduled vesting dates subject to Section 4(d) and
the Executive’s continued compliance with Section 5 and the Independent Bank
Survivor Benefit Plan benefit shall continue to be provided in the event of
Executive’s Disability on or prior to age 65, and, (ii) upon a termination due
to death, the unvested portion of the Sign-On Equity Award shall vest in full on
the date of Executive’s death.
(c)    Cause; Other than for Good Reason. If, during the Employment Period,
Executive’s employment shall be terminated for Cause or Executive terminates his
employment other than for Good Reason, this Agreement shall terminate without
further obligations to Executive other than the obligation to pay to Executive
(i) the Accrued Obligations through the Date of Termination (excluding payment
of any unpaid Annual Bonus from any prior completed calendar year) and (ii)
Other Benefits, in each case to the extent theretofore unpaid. The Accrued
Obligations shall be paid to Executive in a lump sum in cash within thirty (30)
days of the Date of Termination.
(d)    Separation Agreement and General Release. The Company’s obligations to
make payments under Section 4(a)(ii) or Sections 4(b)(ii) and (b)(iii), as
applicable, shall be conditioned on (i) Executive (or, in the event of
Executive’s death or Disability, his legal guardian or estate) executing and
delivering (and not revoking) a separation agreement and general release (the
“Release”) in the form attached as Exhibit A hereto (with such revisions as may
be appropriate to reflect changes in law or the successors and assigns of the
Company and its affiliates), which Release must become effective not later than
sixty (60) days following the Date of Termination. In the event that Executive
(or his legal guardian or estate) does not so execute and deliver such release,
or in the event that Executive (or his legal guardian or estate) revokes such
release, the Company may require Executive (or his legal guardian or estate) to


7



--------------------------------------------------------------------------------





repay any amounts previously provided to him pursuant to Section 4(a)(ii) or
Sections 4(b)(ii) and (b)(iii), as applicable.
(e)    Full Settlement. The payments and benefits provided under this Section 4
shall be in full satisfaction of the obligations of the Company and its
affiliates to Executive under this Agreement or any other plan, agreement,
policy or arrangement of the Company and its Affiliates upon his termination of
employment.
(f)    No Mitigation. Executive shall have no obligation to mitigate any
severance obligation of the Company under this Agreement by seeking new
employment. The Company shall not be entitled to set off or reduce any severance
payments owed to Executive under this Agreement by the amount of earnings or
benefits received by Executive in future employment.
(g)    Expiration of the Employment Period. Following the end of the Employment
Period, if Executive remains employed by the Company or its affiliates,
Executive’s employment shall be at-will.
5.    Executive Covenants.
(a)    Confidentiality.
(i)    Generally. Executive has and will have access to and participate in the
development of or be acquainted with confidential or proprietary information and
trade secrets related to the business of the Company and its subsidiaries and
affiliates (collectively, the “Companies”), including but not limited to (A)
business plans, operating plans, marketing plans, bid strategies, bid proposals,
financial reports, operating data, budgets, wage and salary rates, pricing
strategies and information, terms of agreements with suppliers or customers and
others, customer lists and customer information, credit files, software
programs, reports, correspondence, tapes, discs, tangible property and
specifications owned by or used in the Companies’ businesses, operating
strengths and weaknesses of the Companies’ officers, directors, employees,
agents, suppliers and customers, (B) information pertaining to future
developments such as, but not limited to, research and development, future
marketing, products, distribution, delivery or merchandising plans or ideas, and
potential new distribution or business locations, and (C) other tangible and
intangible property, which are used in the business and operations of the
Companies but not made publicly available (the “Confidential Information”);
provided that the term Confidential Information shall not include information
that is available or known to persons or entities outside of the Companies
otherwise than as a result of a breach of a confidentiality agreement. Pursuant
to his employment with the Companies, Executive agrees that he is or may be
provided with access to Confidential Information to which he would not otherwise
have access.
(ii)    Assignment. Executive hereby assigns to the Companies, in consideration
of his employment, all Confidential Information that may be developed by
Executive at any time during his employment with the Companies, whether or not
made or conceived during working hours, alone or with others, which related,
directly or indirectly, to businesses or proposed


8



--------------------------------------------------------------------------------





businesses of the Companies, and Executive agrees that all such Confidential
Information shall be the exclusive property of the Companies. Executive shall
establish and maintain written records of all such Confidential Information with
respect to inventions or similar intellectual property for the benefit of the
Companies and shall execute and deliver to the Companies any specific
assignments or other documents appropriate to vest title in such Confidential
Information in the Companies or to obtain for the Companies legal protection for
such Confidential Information.
(iii)    Nondisclosure. Executive shall not disclose, use or make known for his
or another’s benefit any Confidential Information of the Companies or use such
Confidential Information in any way except in the best interests of the
Companies in the performance of Executive’s duties under this Agreement.
(b)    Return of Company’s Property. Immediately upon termination of Executive’s
employment with the Company, Executive shall deliver to the Company all
Confidential Information, documents, correspondence, notebooks, reports,
computer programs, names of full-time and part-time employees and consultants,
and all other materials and copies thereof (including computer discs and other
electronic media) relating in any way to any business conducted by the Companies
in any way obtained by Executive during the period of his employment or
engagement with the Company. Immediately upon termination of Executive’s
employment with the Company, Executive shall deliver to the Company all tangible
property of Company in the possession of Executive, including without
limitation, telephones, facsimile machines, computers, leased automobiles and
credit cards.
(c)    Noncompetition and Nonsolicitation.
(i)    Noncompete. In consideration for (A) the compensation provided to
Executive by the Company under this Agreement and (B) the provision of
Confidential Information, during the period of Executive’s employment with the
Companies and for a period of one (1) year following the termination of
Executive’s employment with the Companies for any reason (the “Restricted
Period”), Executive shall not, directly or indirectly, without the written
consent of the Board, own, manage, operate, control, be employed by in the same
or in a similar manner to which Executive is employed by the Companies, consult
with or participate in or be connected with any entity owning or having
financial interest in, whether direct or indirect, a business entity which is in
the same line or lines of business as and competes with any business of the
Companies, if such business has a branch or other office of any kind located
within fifteen (15) miles of any branch or office of the Companies, which the
parties stipulate is a reasonable geographic area because of the scope of the
Companies’ operations and Executive’s employment with the Companies. For
purposes of this Section 5(c)(i), each of the following activities, without
limitation, shall be deemed to constitute proscribed activities during the
Restricted Period: to engage in, work with, have an interest in (other than
interests of less than 1% in companies with securities traded on a nationally
recognized stock exchange or interdealer quotation system), advise, consult,
manage, operate, lend money to (other than interests of less than 1% in
companies with securities traded on a nationally recognized stock exchange or
interdealer quotation system), guarantee the debts or obligations of, or permit
one’s name or any


9



--------------------------------------------------------------------------------





part thereof to be used in connection with an enterprise or endeavor, either
individually, in partnership or in conjunction with any person or persons, firm,
association, company or corporation, whether as principal, director, agent,
shareholder, partner, employee, consultant or in any other manner whatsoever.
Executive may not avoid the purpose and intent of this Section 5(c) by engaging
in conduct within the geographically limited area from a remote location through
means such as telecommunications, written correspondence, computer generated or
assisted communications, or other similar methods.
(ii)    Nonsolicitation. During the Restricted Period, Executive shall not,
directly or indirectly, (A) solicit for employment, or advise or recommend any
entity to employ or solicit for employment, any person who is, or at any time
within the one (1)-year period immediately prior to Executive’s last day of
employment was, an employee of the Companies, or (B) solicit the banking
business of, or conduct any banking business with, any Restricted Customer of
the Companies. For purposes of this Agreement, “Restricted Customer” means any
individual, corporation, limited liability company, association, partnership,
estate, trust, or any other entity or organization to which the Companies
marketed, attempted to or actually promoted or provided products or services to
at any time during the one (1)-year period immediately prior to Executive’s last
day of employment, and with respect to which Executive has participated in any
efforts related to the marketing, negotiation or provision of products or
services, had contact with or supervised employees who had contact with, or
received Confidential Information about, within the one (1)-year period
immediately prior to Executive’s last day of employment. This Section 5(c)(ii)
shall be geographically limited to wherever any Restricted Customer can be found
or is available for solicitation or to do business with, which the parties
stipulate is a reasonable geographic area because of the scope of the Companies’
operations and Executive’s employment with the Companies. Executive may not
avoid the purpose and intent of this Section 5(c)(ii) by engaging in conduct
within the geographically limited area from a remote location through means such
as telecommunications, written correspondence, computer generated or assisted
communications, or other similar methods.
(iii)    Reasonable and Necessary. Executive agrees that the above covenants are
reasonable and necessary agreements for the protection of the business interests
covered in the fully enforceable, ancillary agreements set forth in this
Agreement.
(d)    Nondisparagement. From and following the Effective Date, Executive shall
not make, either directly or by or through another person, any oral or written
negative, disparaging or adverse statements or representations of or concerning
the Companies, any of their clients or businesses or any of their current or
former directors, officers or employees; provided, however, that, subject to
Section 5(a), nothing herein shall prohibit Executive from disclosing truthful
information if legally required (whether by oral questions, interrogatories,
requests for information or documents, subpoena, civil investigative demand or
similar process). In the event of Executive’s termination of employment, the
Company shall instruct its senior executive officers not to make, either
directly or by or through another person, any oral or written negative,
disparaging or adverse statements or representations of or concerning Executive
or any of his agents or related parties; provided, however, that nothing herein
shall prohibit any such individuals from disclosing truthful information if
legally required (whether by oral


10



--------------------------------------------------------------------------------





questions, interrogatories, requests for information or documents, subpoena,
civil investigative demand or similar process).
(e)    Cooperation. Executive agrees that following Executive’s termination of
employment, upon the reasonable request of the Company or any of its affiliates,
Executive shall use reasonable efforts to assist and cooperate with the Company
or any of its affiliates in connection with the defense or prosecution of any
claim that may be made against or by the Company or any of its affiliates, or in
connection with any ongoing or future investigation or dispute or claim of any
kind involving the Company or any of its affiliates, including any proceedings
before any arbitral, administrative, regulatory, judicial, legislative or other
body or agency; provided that the Company shall provide Executive with
reasonable compensation for the time actually expended in such endeavors (at an
hourly rate based on the Annual Base Salary) and shall reimburse Executive’s
reasonable business expenses incurred in connection with such cooperation to the
extent that such expenses would have been reimbursed under Section 2(b)(v) had
they been incurred during the Employment Period.
(f)    Trade Secrets; Whistleblower Rights. The Company hereby informs Executive
that, notwithstanding any provision of this Agreement to the contrary, an
individual may not be held criminally or civilly liable under any federal or
state trade secret law for the disclosure of a trade secret that (i) is made in
confidence to a federal, state, or local government official, either directly or
indirectly, or to an attorney, and solely for the purpose of reporting or
investigating a suspected violation of law, or (ii) is made in a complaint or
other document that is filed under seal in a lawsuit or other proceeding.
Further, an individual who files a lawsuit for retaliation by an employer for
reporting a suspected violation of law may disclose the employer’s trade secrets
to the attorney and use the trade secret information in the court proceeding if
the individual files any document containing the trade secret under seal and
does not disclose the trade secret, except pursuant to court order. In addition,
notwithstanding anything in this Agreement to the contrary, nothing in this
Agreement shall impair Executive’s rights under the whistleblower provisions of
any applicable federal law or regulation or, for the avoidance of doubt, limit
Executive’s right to receive an award for information provided to any government
authority under such law or regulation.
(g)    Acknowledgments and Remedies.
(i)    Executive acknowledges that the Company and its affiliates have
(A) expended and will continue to expend substantial amounts of time, money and
effort to develop business strategies, employee, customer and other
relationships and goodwill to build an effective organization, and (B) a
legitimate business interest in and right to protect their Confidential
Information, goodwill and employee, customer and other relationships.
(ii)    Executive understands that the covenants contained in this Section 5 may
limit Executive’s ability to earn a livelihood in a business similar to the
business of the Company, and Executive represents that his experience and
capabilities are such that he has other opportunities to earn a livelihood and
adequate means of support for himself and his dependents.


11



--------------------------------------------------------------------------------





(iii)    Any termination of (A) Executive’s employment, (B) the Employment
Period or (C) this Agreement shall have no effect on the continuing obligations
of Executive under this Section 5 or operation of this Section 5.
(iv)    Executive acknowledges that a violation by Executive of any of the
covenants contained in this Section 5 would cause irreparable damage to the
Companies in an amount that would be material but not readily ascertainable, and
that any remedy at law (including the payment of damages) would be inadequate.
Accordingly, Executive agrees that, notwithstanding any provision of this
Agreement to the contrary, in addition to any other damages it is able to show,
in the event of a material breach by Executive of any of the covenants contained
in this Section 5, the Companies shall be entitled (without the necessity of
showing economic loss or other actual damage) to (A) cease payment of the
compensation and benefits contemplated by Section 4 to the extent not previously
paid or provided (including ceasing vesting of outstanding equity awards), (B)
the prompt return by Executive of any portion of such compensation and the value
of such benefits previously paid or provided (including forfeiture of any equity
awards that vested pursuant to Section 4 or the repayment of the value of any
equity awards that vested pursuant to Section 4 that have been exercised or
settled, as applicable) and (C) injunctive relief (including temporary
restraining orders, preliminary injunctions and permanent injunctions), without
posting a bond, in any court of competent jurisdiction for any actual or
threatened breach of any of the covenants set forth in this Section 5 in
addition to any other legal or equitable remedies they may have. The preceding
sentence shall not be construed as a waiver of the rights that the Companies may
have for damages under this Agreement or otherwise, and all such rights shall be
unrestricted. The Restricted Period shall be tolled during (and shall be deemed
automatically extended by) any period during which Executive is in violation of
the provisions of Sections 5(c) or (d), as applicable. In the event that a court
of competent jurisdiction determines that any provision of this Section 5 is
invalid or more restrictive than permitted under the governing law of such
jurisdiction, then, only as to enforcement of this Section 5 within the
jurisdiction of such court, such provision shall be interpreted and enforced as
if it provided for the maximum restriction permitted under such governing law.
6.    Treatment of Certain Payments.
(a)    Anything in this Agreement to the contrary notwithstanding, in the event
the Accounting Firm (as defined below) shall determine that receipt of all
Payments (as defined below) would subject Executive to the excise tax under
Section 4999 of the Code, the Accounting Firm shall determine whether to reduce
any of the Payments paid or payable pursuant to this Agreement (the “Agreement
Payments”) so that the Parachute Value (as defined below) of all Payments, in
the aggregate, equals the Safe Harbor Amount (as defined below). The Agreement
Payments shall be so reduced only if the Accounting Firm determines that
Executive would have a greater Net After-Tax Receipt (as defined below) of
aggregate Payments if the Agreement Payments were so reduced. If the Accounting
Firm determines that Executive would not have a greater Net After-Tax Receipt
(as defined below) of aggregate Payments if the Agreement Payments were so
reduced, Executive shall receive all of the Agreement Payments to which
Executive is entitled hereunder.


12



--------------------------------------------------------------------------------





(b)    If the Accounting Firm determines that the aggregate Agreement Payments
should be reduced so that the Parachute Value of all Payments, in the aggregate,
equals the Safe Harbor Amount, the Company shall promptly give Executive notice
to that effect and a copy of the detailed calculation thereof. All
determinations made by the Accounting Firm under this Section 6 shall be binding
upon the Company and Executive and shall be made as soon as reasonably
practicable following an Agreement Payment becoming due. For purposes of
reducing the Agreement Payments so that the Parachute Value of all Payments, in
the aggregate, equals the Safe Harbor Amount, only amounts payable under this
Agreement (and no other Payments) shall be reduced. The reduction of the amounts
payable hereunder, if applicable, shall be made by reducing the payments and
benefits under the following sections in the following order: (i) cash payments
that may not be valued under Treas. Reg. § 1.280G-1, Q&A-24(c) (“24(c)”),
(ii) equity-based payments that may not be valued under 24(c), (iii) cash
payments that may be valued under 24(c), (iv) equity-based payments that may be
valued under 24(c) and (v) other types of benefits. With respect to each
category of the foregoing, such reduction shall occur first (1st) with respect
to amounts that are not “deferred compensation” within the meaning of
Section 409A of the Code and next with respect to payments that are deferred
compensation, in each case, beginning with payments or benefits that are to be
paid the farthest in time from the Accounting Firm’s determination. All fees and
expenses of the Accounting Firm shall be borne solely by the Company.
(c)    To the extent requested by Executive, the Company shall cooperate with
Executive in good faith in valuing, and the Accounting Firm shall take into
account the value of, services provided or to be provided by Executive
(including Executive’s agreeing to refrain from performing services pursuant to
a covenant not to compete or similar covenant), before, on or after the date of
a change in ownership or control of the Company (within the meaning of Q&A‑2(b)
of the final regulations under Section 280G of the Code), such that payments in
respect of such services may be considered reasonable compensation within the
meaning of Q&A‑9 and Q&A‑40 to Q&A‑44 of the final regulations under
Section 280G of the Code and/or exempt from the definition of the term
“parachute payment” within the meaning of Q&A‑2(a) of the final regulations
under Section 280G of the Code in accordance with Q&A‑5(a) of the final
regulations under Section 280G of the Code.
(d)    The following terms shall have the following meanings for purposes of
this Section 6:
(i)“Accounting Firm” shall mean a nationally recognized certified public
accounting firm or other professional organization that is a certified public
accounting firm recognized as an expert in determinations and calculations for
purposes of Section 280G of the Code that is selected by the Company prior to a
Change in Control for purposes of making the applicable determinations hereunder
and is reasonably acceptable to Executive, which firm shall not, without
Executive’s consent, be a firm serving as accountant or auditor for the
individual, entity or group effecting the Change in Control.
(ii)“Net After-Tax Receipt” shall mean the present value (as determined in
accordance with Sections 280G(b)(2)(A)(ii) and 280G(d)(4) of the Code) of a


13



--------------------------------------------------------------------------------





Payment net of all taxes imposed on Executive with respect thereto under
Sections 1 and 4999 of the Code and under applicable state and local laws,
determined by applying the highest marginal rate under Section 1 of the Code and
under state and local laws which applied to Executive’s taxable income for the
immediately preceding taxable year, or such other rate(s) as the Accounting Firm
determines to be likely to apply to Executive in the relevant tax year(s).
(iii)“Parachute Value” of a Payment shall mean the present value as of the date
of the change of control for purposes of Section 280G of the Code of the portion
of such Payment that constitutes a “parachute payment” under Section 280G(b)(2)
of the Code, as determined by the Accounting Firm for purposes of determining
whether and to what extent the excise tax under Section 4999 of the Code will
apply to such Payment.
(iv)“Payment” shall mean any payment or distribution in the nature of
compensation (within the meaning of Section 280G(b)(2) of the Code) to or for
the benefit of Executive, whether paid or payable pursuant to this Agreement or
otherwise.
(v)“Safe Harbor Amount” shall mean 2.99 multiplied by Executive’s “base amount,”
within the meaning of Section 280G(b)(3) of the Code.
7.    Miscellaneous.
(a)    Governing Law; Venue. This Agreement shall be governed by and construed
in accordance with the laws of the State of Texas, without reference to
principles of conflict of laws. The parties irrevocably submit to the
jurisdiction of any state or federal court sitting in or for Collin County,
Texas with respect to orders in aid or enforcement of arbitration awards and
injunctive relief, and each party irrevocably agrees that all claims in respect
of such dispute or proceeding shall be heard and determined in such courts. The
parties hereby irrevocably waive, to the fullest extent permitted by law, any
objection that they may now or hereafter have to the venue of any dispute
arising out of or relating to this Agreement or the transactions contemplated
hereby brought in such court or any defense of inconvenient forum for the
maintenance of such dispute or proceeding. Each party agrees that a judgment in
any such dispute may be enforced in other jurisdictions by suit on the judgment
or in any other manner provided by law. THE PARTIES HEREBY WAIVE A TRIAL BY JURY
IN ANY ACTION, PROCEEDING, CLAIM OR COUNTER CLAIM BROUGHT OR ASSERTED BY EITHER
OF THE PARTIES HERETO AGAINST THE OTHER ON ANY MATTERS WHATSOEVER ARISING OUT OF
OR IN ANY WAY RELATED TO THIS AGREEMENT.
(b)    Dispute Resolutions. Any and all disputes that arise out of or relate to
the provisions of this Agreement or the alleged breach thereof (other than
orders in aid or enforcement of arbitration awards and injunctive relief) shall
be resolved by arbitration in accordance with the Federal Arbitration Act and in
accordance with the Employment Arbitration Rules of the American Arbitration
Association (the “AAA”) before a single arbitrator who shall be selected in
accordance with the AAA rules. The arbitrator must have at least ten (10) years’
experience in employment matters. Arbitration will be conducted in Collin
County, Texas. Judgment may be entered upon the final award of the arbitrator.


14



--------------------------------------------------------------------------------





(c)    Indemnification. The Company shall, to the maximum extent to which it is
empowered by its governing documents and the laws of the State of Texas, defend,
indemnify and hold harmless Executive from and against any and all demands,
claims and causes of action made against Executive concerning or relating to his
service, actions or omissions on behalf of the Company or its affiliates as an
employee, director, officer, or agent, including, without limitation, holding
Executive harmless for any losses, costs and expenses in connection with any
such demand, claim, or cause of action. Executive shall be covered by directors
and officers insurance that the Company provides from time to time to its
directors and executives, on terms no less favorable than those provided to
similarly situated executives, both during Executive’s employment by the Company
and for such period thereafter that the Company provides insurance coverage to
its similarly situated former executives.
(d)    Interpretation. The captions of this Agreement are not part of the
provisions hereof and shall have no force or effect. For purposes of this
Agreement, the term “including” shall mean “including, without limitation” and
the word “or” shall be understood to mean “and/or.”
(e)    Amendments; No Waiver. This Agreement may not be amended or modified
otherwise than by a written agreement executed by the parties hereto or their
respective successors and legal representatives. Executive’s or the Company’s
failure to insist upon strict compliance with any provision of this Agreement or
the failure to assert any right Executive or the Company may have hereunder
shall not be deemed to be a waiver of such provision or right or any other
provision or right of this Agreement.
(f)    Survival. The provisions of this Agreement that by their terms call for
performance subsequent to the termination of either Executive’s employment or
this Agreement (including the terms of Sections 4, 5, 6 and 7(c)) shall survive
such termination.
(g)    Invalidity. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement.
(h)    Successors. This Agreement is personal to Executive and without the prior
written consent of the Company shall not be assignable by Executive otherwise
than by will or the laws of descent and distribution. This Agreement shall inure
to the benefit of and be enforceable by Executive’s legal representatives. This
Agreement shall inure to the benefit of and be binding upon the Company and its
successors and assigns. As used in this Agreement, “Company” shall mean the
Company as hereinbefore defined and any successor to its business and/or assets
as aforesaid that assumes and agrees to perform this Agreement by operation of
law, or otherwise.
(i)    Notices. All notices and other communications hereunder shall be in
writing and shall be given by hand delivery to the other party or by registered
or certified mail, return receipt requested, postage prepaid, addressed as
follows:


15



--------------------------------------------------------------------------------





If to Executive:
At the most recent address
on file at the Company.

If to the Company:
Independent Bank Group, Inc.
7777 Henneman Way
McKinney, Texas 75070
Attention: [Chief Executive Officer / General Counsel]

or to such other address as either party shall have furnished to the other in
writing in accordance herewith. Notice and communications shall be effective
when actually received by the addressee.
(j)    Tax Withholding. The Company may withhold from any amounts payable under
this Agreement such federal, state, local or foreign taxes as shall be required
to be withheld pursuant to any applicable law or regulation.
(k)    Section 409A.
(i)    General. It is intended that payments and benefits made or provided under
this Agreement shall not result in penalty taxes or accelerated taxation
pursuant to Section 409A of the Code. Any payments that qualify for the
“short-term deferral” exception, the separation pay exception or another
exception under Section 409A of the Code shall be paid under the applicable
exception. For purposes of the limitations on nonqualified deferred compensation
under Section 409A of the Code, each payment of compensation under this
Agreement shall be treated as a separate payment of compensation. All payments
to be made upon a termination of employment under this Agreement may only be
made upon a “separation from service” under Section 409A of the Code to the
extent necessary in order to avoid the imposition of penalty taxes on Executive
pursuant to Section 409A of the Code. In no event may Executive, directly or
indirectly, designate the calendar year of any payment under this Agreement, and
to the extent required by Section 409A of the Code, any payment that may be paid
in more than one (1) taxable year shall be paid in the later taxable year.
(ii)    Reimbursements and In-Kind Benefits. Notwithstanding anything to the
contrary in this Agreement, all reimbursements and in-kind benefits provided
under this Agreement that are subject to Section 409A of the Code shall be made
in accordance with the requirements of Section 409A of the Code, including,
where applicable, the requirement that (A) any reimbursement is for expenses
incurred during Executive’s lifetime (or during a shorter period of time
specified in this Agreement); (B) the amount of expenses eligible for
reimbursement, or in-kind benefits provided, during a calendar year may not
affect the expenses eligible for reimbursement, or in-kind benefits to be
provided, in any other calendar year; (C) the reimbursement of an eligible
expense will be made no later than the last day of the calendar year following
the year in which the expense is incurred; and (D) the right to reimbursement or
in-kind benefits is not subject to liquidation or exchange for another benefit.
(iii)    Delay of Payments. Notwithstanding any other provision of this
Agreement to the contrary, if Executive is considered a “specified employee” for
purposes of


16



--------------------------------------------------------------------------------





Section 409A of the Code (as determined in accordance with the methodology
established by the Company and its affiliates as in effect on the Date of
Termination), any payment that constitutes nonqualified deferred compensation
within the meaning of Section 409A of the Code that is otherwise due to
Executive under this Agreement during the six (6)-month period immediately
following Executive’s separation from service on account of Executive’s
separation from service shall instead be paid, with interest (based on the rate
in effect for the month in which Executive’s separation from service occurs), on
the first business day of the seventh (7th) month following his separation from
service (the “Delayed Payment Date”), to the extent necessary to prevent the
imposition of tax penalties on Executive under Section 409A of the Code. If
Executive dies during the postponement period, the amounts and entitlements
delayed on account of Section 409A of the Code shall be paid to the personal
representative of his estate on the first to occur of the Delayed Payment Date
or thirty (30) calendar days after the date of Executive’s death.
(l)    Effective Date; Entire Agreement. This Agreement shall become effective
on the Effective Date, subject to Executive’s continued employment with the
Company through such date. If Executive’s employment with the Company terminates
for any reason before the Effective Date or the Merger Agreement is terminated
before the closing of the Merger, this Agreement shall terminate automatically
and be of no further force or effect, and neither of the parties shall have any
obligations hereunder. Effective on the Effective Date, this Agreement shall
constitute the entire agreement between the parties and, as of the Effective
Date, terminates and supersedes any and all prior agreements and understandings
(whether written or oral) between the parties with respect to the subject matter
of this Agreement (including the [Change in Control Agreement/Amended and
Restated Employment Agreement between Executive and the Company dated as of
___________]); provided, however, that the covenants set forth in Section 5 of
this Agreement shall be in addition to, and shall not supersede, any restrictive
covenants to which Executive is otherwise subject under any other plan,
agreement or arrangement of the Companies.
(m)    Counterparts. This Agreement may be executed in several counterparts,
each of which shall be deemed to be an original but all of which together shall
constitute one and the same instrument.
[Remainder of Page Intentionally Left Blank]


17



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, Executive has hereunto set Executive’s hand and, the Company
has caused these presents to be executed in its name and on its behalf, all as
of the day and year first above written.
INDEPENDENT BANK GROUP, INC.
By:                            
Name:
David R. Brooks

Title:
Chairman of the Board, President and Chief Executive Officer

EXECUTIVE
__________________________________________
_________________




[Signature Page to Employment Agreement]



--------------------------------------------------------------------------------






Exhibit A
FORM OF RELEASE
THIS RELEASE (this “Release”) is entered into between _________________
(“Executive”) and Independent Bank Group, Inc. (the “Company”) for the benefit
of the Company and its affiliates. The entering into and non-revocation of this
Release is a condition to Executive’s right to receive certain payments and
benefits under Sections 4(b)(ii) and 4(b)(iii) of the Employment Agreement
entered into by and between Executive and the Company, dated as of December 9,
2019 (the “Employment Agreement”). Capitalized terms used and not defined herein
shall have the meaning provided in the Employment Agreement.
Accordingly, Executive and the Company agree as follows.
1.    General Release and Waiver of Claims. In consideration for the payments
and other benefits provided to Executive by the Employment Agreement, to which
Executive is not otherwise entitled, and the sufficiency of which Executive
acknowledges, Executive represents and agrees, as follows:
(a)    Release. Executive, for himself, his heirs, administrators,
representatives, executors, successors and assigns (collectively “Releasers”),
hereby irrevocably and unconditionally releases, acquits and forever discharges
and agrees not to sue the Company or any of its subsidiaries, divisions,
affiliates and related entities and its current and former directors, officers,
shareholders, trustees, employees, consultants, independent contractors,
representatives, agents, servants, successors and assigns and all persons acting
by, through or under or in concert with any of them (collectively “Releasees”),
from any and all claims, rights and liabilities up to and including the date of
this Release arising from or relating to Executive’s employment with, or
termination of employment from, the Company, under the Employment Agreement and
from any and all charges, complaints, claims, liabilities, obligations,
promises, agreements, controversies, damages, actions, causes of actions, suits,
rights, demands, costs, losses, debts and expenses of any nature whatsoever,
known or unknown, suspected or unsuspected and any claims of wrongful discharge,
breach of contract, implied contract, promissory estoppel, defamation, slander,
libel, tortious conduct, employment discrimination or claims under any federal,
state or local employment statute, law, order or ordinance, including any rights
or claims arising under Title VII of the Civil Rights Act of 1964, as amended,
the Age Discrimination in Employment Act of 1967, as amended, 29 U.S.C. § 621 et
seq. (“ADEA”), or any other federal, state or municipal ordinance relating to
discrimination in employment. Nothing contained herein shall restrict the
parties’ rights to enforce the terms of this Release.
(b)    Proceedings; Whistleblower Rights. To the maximum extent permitted by
law, Executive agrees that he has not filed, nor will he ever file, a lawsuit
asserting any claims that are released by this Release, or to accept any benefit
from any lawsuit that might be filed by another person or government entity
based in whole or in part on any event, act, or omission that is the subject of
this Release. Notwithstanding the foregoing, nothing in this Release shall
impair Executive’s rights under the whistleblower provisions of any applicable
federal law or


A-1



--------------------------------------------------------------------------------





regulation or, for the avoidance of doubt, limit Executive’s right to receive an
award for information provided to any government authority under such law or
regulation.
(c)    Exclusions. This Release specifically excludes Executive’s rights and the
Company’s obligations under Sections 4(a) and 4(b) of the Employment Agreement.
Excluded from this Release are: (i) any claims that cannot be waived by law;
(ii) Executive’s rights to receive any payments or benefits under Section 4 of
the Employment Agreement; (iii) any rights Executive may have to receive vested
amounts under any of the Company’s employee benefit plans and/or pension plans
or programs; (iv) Executive’s rights in and to any equity or ownership interest
that Executive continues to hold following his termination of employment; (v)
Executive’s rights to medical benefit continuation coverage pursuant to federal
law (COBRA); (vi) any rights or claims that the law does not allow to be
released and/or waived by private agreement; (vii) any rights or claims that are
based on events occurring after the date on which Executive signs this Release;
or (viii) any claims to indemnification or insurance coverage, including but not
limited to “D&O coverage”, that Executive may have with respect to any claims
made or threatened against Executive in Executive’s capacity as a director,
officer or employee of the Company or the Releasees. Nothing contained in this
Release shall release Executive from his obligations, including any obligations
to abide by the covenants set forth in Section 5 of the Employment Agreement and
any other restrictive covenants applicable to Executive that continue or are to
be performed following termination of employment.
(d)    EEOC Matters. The parties agree that this Release shall not affect the
rights and responsibilities of the U.S. Equal Employment Opportunity Commission
(the “EEOC”) to enforce ADEA and other laws. In addition, the parties agree that
this Release shall not be used to justify interfering with Executive’s protected
right to file a charge or participate in an investigation or proceeding
conducted by the EEOC. The parties further agree that Executive knowingly and
voluntarily waives all rights or claims (that arose prior to Executive’s
execution of this Release) the Releasers may have against the Releasees, or any
of them, to receive any benefit or remedial relief (including, but not limited
to, reinstatement, back pay, front pay, damages, attorneys’ fees, experts’ fees)
as a consequence of any investigation or proceeding conducted by the EEOC.
2.    Acknowledgements. Executive acknowledges that the Company has specifically
advised him of the right to seek the advice of an attorney concerning the terms
and conditions of this Release. Executive further acknowledges that he has been
furnished with a copy of this Release, and he has been afforded [twenty-one
(21)/forty-five (45)] days in which to consider the terms and conditions set
forth above prior to this Release. By executing this Release, Executive
affirmatively states that he has had sufficient and reasonable time to review
this Release and to consult with an attorney concerning his legal rights prior
to the final execution of this Release. Executive further agrees that he has
carefully read this Release and fully understands its terms. Executive
understands that he may revoke this Release within seven (7) days after signing
this Release. Revocation of this Release must be made in writing and must be
received by the General Counsel at the Company, 7777 Henneman Way, McKinney,
Texas 75070 within the time period set forth above.


A-2



--------------------------------------------------------------------------------





3.    Governing Law. This Release shall be governed by and construed in
accordance with the laws of the state of Texas, without giving effect to any
choice of law or conflicting provision or rule (whether of the state of Texas or
any other jurisdiction) that would cause the laws of any jurisdiction other than
the state of Texas to be applied. In furtherance of the foregoing, the internal
law of the state of Texas shall control the interpretation and construction of
this Release, even if under such jurisdiction’s choice of law or conflict of law
analysis, the substantive law of some other jurisdiction would ordinarily apply.
The provisions of this Release are severable, and if any part or portion of it
is found to be unenforceable, all other parts and provisions shall remain fully
valid and enforceable.
4.    Effectiveness. This Release shall become effective and enforceable on the
eighth day following its execution by Executive, provided that he does not
exercise his right of revocation as described above. If Executive fails to sign
and deliver this Release or revokes his signature, this Release shall be without
force or effect, and Executive shall not be entitled to the payments and
benefits of Section 4(a)(ii) of the Employment Agreement.
[Remainder of Page Intentionally Left Blank]


A-3



--------------------------------------------------------------------------------







EXECUTIVE ACKNOWLEDGES THAT EXECUTIVE HAS READ THIS RELEASE AND THAT EXECUTIVE
FULLY KNOWS, UNDERSTANDS AND APPRECIATES ITS CONTENTS, AND THAT EXECUTIVE HEREBY
EXECUTES THE SAME AND MAKES THIS RELEASE AND THE RELEASE PROVIDED FOR HEREIN
VOLUNTARILY AND OF EXECUTIVE’S OWN FREE WILL.
 
 
 




 
Date:
 
 
 
 
 
_________________





A-4

